Citation Nr: 1733006	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-46 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for an acneform rash.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

When this matter was previously before the Board in May 2017, the Board noted that the increased rating claim for an acneform rash was subject to a stay on proceedings.  It observed that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  The Board observed that VA had disagreed with the CAVC's decision and had appealed it to the United States Court of Appeals for the Federal Circuit (Circuit Court).  It noted that pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that might be ultimately overturned on appeal, VA had filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board observed that as the acneform rash claim might be affected by the resolution of VA's appeal in Johnson, the Board was staying action on this matter in accordance with the CAVC's stay.  

The Circuit Court, in July 2017, in Johnson v. Shulkin, No. 2016-2144 (July 14, 2017) reversed the decision by the CAVC.  The Circuit Court agreed with the Secretary that CAVC erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy."  The Circuit Court noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that  "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

Based upon the Circuit Court's decision, the matter has now been resolved and the Veteran's claim is now ready for appellate review.  

As to the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), which was listed on the title page of the May 2016 remand, the Board notes that as part of the August 2016 rating determination, the RO also granted a TDIU and assigned an effective date of August 2, 2015.  Thereafter, the Veteran filed a notice of disagreement with the effective assigned for the TDIU.  This matter remains pending the issuance of a SOC and will not be addressed by the Board in the current decision.

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 10 percent prior to January 14, 2011, 50 percent from January 14, 2011 to August 15, 2016, and 70 percent thereafter, was remanded for further development in May 2017 and also remains pending and will not be addressed in the current decision.  


FINDING OF FACT

The Veteran's acneform rash has not been shown to affect at least 5 percent of the Veteran's body or at least 5 percent of the exposed areas of his body or to require systemic treatment such as corticosteroids or other immunosuppressive drugs to treat this disorder.


CONCLUSION OF LAW

The criteria for a compensable rating for acneform rash have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected acneform rash has been rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806 which provides that a zero percent evaluation is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area are affected.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.

In conjunction with his claim, the Veteran was afforded a VA examination in October 2013.  The Veteran was noted to have acne and keloid scars related to a rash.  It was indicated that the Veteran had not been treated with oral or topical steroids in the past 12 months for any skin condition.  At the time of the examination, the Veteran did not have any skin conditions.  There was no acne.  The Veteran was noted to have a small area of discoloration on the dorsum of the right foot of unidentified etiology.  The examiner stated that the Veteran's acne was quiescent at the time of the examination and was not visible.  The Veteran was noted to have scars from the rash.  

At the time of an April 2014 dermatology visit, the Veteran was noted to have some xerosis on his chest.  He was also noted to have nummular eczema with post-inflammatory hyperpigmentation.  

In July 2015, the Veteran was seen for a rash on his feet that he indicated had been there for a year.  It was associated with severe pruritus.  He could no longer wear cowboy boots due to the severe itching.  He had bought new shoes from the VA around the time the eruption began.  He denied any other rashes elsewhere on the body.  He had tried Clobetasol ointment without improvement.  There were no worsening factors.  A diagnosis of contact dermatitis of the feet was rendered.  The Veteran was seen in September 2015, with a diagnosis of contact dermatitis of the feet again being rendered.  

The Veteran was afforded an additional VA examination in August 2016.  Diagnoses of nummular eczema and acneform rash were rendered.  The Veteran was noted to have used Betamethasone cream, a topical steroid, for six weeks or more in the past twelve months but not on a constant basis.  He was also noted to have used Aquaphor/petroleum jelly on a near-constant basis.  The examiner indicated that the total body area covered by the Veteran's dermatitis and eczema was less than 5 percent.  As to the dermatitis, the Veteran had few sparsely scattered maculopapular lesions to his upper chest and upper back with a couple of excoriations.  As to the eczema, the Veteran had areas of post-inflammatory hyperpigmentation (PIH) to the dorsal feet, right greater than left, with no active rash/lesions appreciated at the time of the examination.  The hyperpigmented area to the right foot measured 4 x 3 cm. size and the mildly hyperpigmented area to the left was about 2.5 cm. squared.

The examiner indicated that the clinical description and appearance of the lesions on the Veteran's feet were distinctly different from the lesions on the chest by current examination and by history.  He stated that based on review of the medical literature, there was no causal association, nor was there evidence to support that the nonspecific dermatitis (acneform rash) in one area caused or aggravated nummular eczema in a separate area.  He also observed that dermatology notations of "contact dermatitis" as a differential diagnosis for this Veteran's foot rash would also not be attributable to the dermatitis to his chest, but rather to specific and ongoing exposures.  It was therefore considered less likely than not that the Veteran's right foot nummular eczema was proximately due to, the result of, or aggravated by his service connected "acneform rash" (dermatitis) to the chest. 

As less than 5 percent of the entire body or less than 5 percent of exposed area are affected and as no intermittent systemic therapy such as corticosteroids (other than topical corticosteroids) or other immunosuppressive drugs have been required, the evidence is against a finding that the Veteran's service-connected acneform rash meets the schedular criteria for a compensable rating pursuant to Diagnostic Code 7806.

With regard to this rating, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A compensable evaluation for acneform rash is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


